Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (the “Employment Agreement”),
effective as of August 1, 2010 by and between Ampio Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and David Bar-Or M.D. (the “Executive”) is
made as of June 30, 2017 (“Amendment Date”).

WHEREAS, the Company and the Executive (together the “Parties”) entered into the
Employment Agreement;

WHEREAS, the Company and the Executive desire to extend the term of the
Employment Agreement through July 31, 2018; and

WHEREAS, the Parties have agreed to modify the Employment Agreement.

NOW, THEREFORE, the Parties agree as follows:

1.     The first sentence of Section 1 of the Employment Agreement shall be
replaced in its entirety with the following sentence:

“The Company hereby agrees to employ Employee and Employee hereby accepts such
employment with the Company for the period of 84 months beginning on the
Effective Date.”

2.     All other provisions of the Employment Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, the parties hereby have executed this Amendment as of the
Amendment Date written above.

 

AMPIO PHARMACEUTICALS, INC. By:  

/s/ Philip H Coelho

Its:   Chairman of the Compensation Committee

/s/ David Bar-Or

David Bar-Or, M.D.